Opinión disidente emitida por el
Juez Asociado Señor Fuster Berlingeri.
No estoy de acuerdo con la medular determinación que hace la mayoría de que la entidad recurrente, H.M.C.A., es una corporación privada común y corriente que, como cual-quier otra empresa comercial privada, está protegida por las garantías constitucionales que exigen de ordinario que todo registro se haga en virtud de una orden judicial previa y fundada en causa probable. Para mí, la entidad recu-rrente, en el contexto del caso ante nos, se asemeja más bien a las corporaciones público-privadas, Commoloco of Caguas, Inc. v. Benitez Díaz, 126 D.P.R. 478 (1990); P.R. Tel. Co. v. Rivera, 114 D.P.R. 360 (1983), y, por lo tanto, no es constitucionalmente indispensable que la Contralor de Puerto Rico obtenga una orden judicial de registro antes de poder examinar los libros, documentos y expedientes rela-tivos al uso que hace dicha entidad de las facilidades del Hospital Subregional de Carolina. En las circunstancias particularísimas de este caso, el peso de los intereses en conflicto, según mi criterio, se inclina a favor de eximir a la Contralor de la carga al expedito desempeño de sus funcio-nes que implica someter su clara autoridad a la supervi-sión judicial previa.
*983La situación concreta que tenemos ante nos no es la de un registro administrativo de los libros y documentos de una empresa privada ordinaria. Como surge claramente de la propia opinión mayoritaria, tratamos aquí con una enti-dad sui generis que, en lo que se refiere al uso de las faci-lidades del hospital en cuestión, es realmente un alter ego del Estado. Los datos siguientes avalan esta conclusión. Primero, el contrato de la entidad con el Departamento de Salud es para administrar y operar una facilidad pública, construida con fondos públicos a un costo de $29.5 millones. Segundo, para el funcionamiento del hospital en cuestión conforme al contrato con la recurrente, el Depar-tamento de Salud desembolsó para el año fiscal 1988-1989 el gran total de $56.6 millones de fondos públicos. Tercero, en virtud del contrato con el Departamento de Salud, la entidad asumió la obligación de proveer servicios hospita-larios y ambulatorios a los pacientes médico-indigentes de la región de Carolina, o sea, la realización de una primordial función pública. Cuarto, tanto en virtud de su con-trato con el Departamento de Salud como por disposición de las varias piezas legislativas aplicables,(1) la entidad está sujeta a una extensa e íntima supervisión y reglamen-tación gubernamental.
Ala luz de los hechos aludidos es evidente que H.M.C.A. es esencialmente el medio estrechamente regulado me-diante el cual el Estado realiza, en una facilidad pública y *984con fondos públicos, una eminente función gubernamental. Esta realidad jurídica es la que hace válida la contratación del hospital por H.M.C.A., no obstante el impreterible mandato del Art. VI, Sec. 9 de nuestra Constitución, L.P.R.A., Tomo 1, en contra del uso de propiedades y fondos públicos para beneficio privado. P.S.P. v. E.L.A., 107 D.P.R. 590 (1978).
La H.M.C.A., pues, aunque se creó en sus orígenes como una corporación privada, en cuanto al contrato con el De-partamento de Salud para administrar y operar el hospital público se refiere, era una entidad intensamente revestida de carácter estatal y, como tal, sujeta a las facultades del Contralor para fiscalizar los fondos públicos, similar o aná-logo a lo que ocurre cuando los fondos públicos están en manos de corporaciones público-privadas.
Al ponderar este asunto es menester tener en cuenta que estamos ante una situación de registro administrativo en la cual las normas constitucionales pertinentes son más flexibles que en los casos del registro penal. E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 6.21, pág. 470. En esta área el Tribunal Supremo federal ha convalidado, por ejemplo, la inspección gubernamental sin una orden judicial de un establecimiento comercial dedicado a la venta de piezas usadas y automóviles desmantelados (junker) en New York v. Burger, 479 U.S. 812 (1987). Si tal inspección es permisible, ciertamente también debe ser válido el re-gistro que interesaba la Contralor de Puerto Rico en este caso, en el que la entidad estaba mucho más investida de carácter público que la del caso New York v. Burger, supra.
Por otro lado, el Tribunal Supremo federal ha convali-dado que el hogar de personas privadas que reciben bene-ficios de bienestar público pueda ser inspeccionado sin or-den judicial en Wyman v. James, 400 U.S. 309 (1971), y que la oficina y el escritorio de un médico empleado por un hospital estatal también esté sujeto a registros sin una or-*985den judicial en O’Connor v. Ortega, 480 U.S. 709 (1987). Si estos lugares tradicionalmente protegidos por la Constitu-ción pueden ser inspeccionados así con base a la conexión estatal que existía, también debe permitirse la del caso de marras, en el cual lo que se va a registrar tiene menos carácter personal o íntimo y la conexión estatal es mayor.
A fin de cuentas, el asunto se reduce a sopesar los inte-reses legítimos del Estado frente a los de la particular en-tidad en cuestión. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 215 (1984). Aquí tenemos la poderosa concurrencia de los apremiantes intereses del Departamento de Salud ya aludidos con los de la preeminente institución pública del Contralor, creada directamente por nuestra Constitución con la encomienda de “fiscaliza[r] todos los ingresos, cuen-tas y desembolsos del Estado”, para lo cual la propia Cons-titución le autoriza a inspeccionar los “libros, cartas, docu-mentos, papeles, expedientes, y todos los demás objetos que sean necesarios para un completo conocimiento del asunto bajo investigación”. Art. Ill, Sec. 22, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, págs. 347 y 348. Frente a esa abrumadora conjunción de apremiantes intereses públicos, y ante los claros mandatos del Art. VI, Sec. 9 de la Consti-tución del E.L.A., L.P.R.A., Tomo 1, y del Art. Ill, Sec. 22 de nuestra Constitución, supra, es muy difícil entender cómo es que puede prevalecer el interés de la corporación recu-rrente, que por no ser una empresa comercial ordinaria, tiene en las circunstancias de este caso bases muy escasas y frágiles, si algunas. Por ello disiento de la posición de la mayoría.

(1) Tanto la Ley Núm. 101 de 26 de junio de 1965 (24 L.P.R.A. secs. 331-333p) según enmendada, como la Ley Núm. 56 de 21 de junio de 1969 (24 L.P.R.A. secs. 61-61k) la Ley Núm. 26 de 13 de noviembre de 1975 (24 L.P.R.A. see. 337 et seq.) y la Ley Núm. 103 de 12 de julio de 1985 (24 L.P.R.A. secs. 338-338r) tienen tangencia con la operación del Hospital Regional de Carolina por H.M.C.A. Dichas leyes con-ceden amplias facultades al Secretario de Salud para efectuar investigaciones de las facilidades médico-hospitalarias del país tanto públicas como privadas. También es-tablecen requisitos de licénciamiento; imponen requisitos de calidad en los servicios que se ofrecen; fijan requisitos de auditoría fiscal y auditoría médica, y autorizan extensamente al Secretario a adoptar reglamentos. La Ley Núm. 103, supra, en particular, requiere que las entidades contratadas por el Secretario de Salud para prestar servicios médico-hospitalarios preparen anualmente unos informes de audi-toría, informes de evaluación de las operaciones y un estudio de opinión pública. 24 L.P.R.A. sec. 338l